EXHIBIT 10.27

CHANGE IN TERMS AGREEMENT

 

Principal

$629,985,00

  

Loan Date

03-03-2009

   Maturity


03-03-2010

   Loan No


9245710

   Call/Coll
111/212    Account    Officer
1325    Initials


LOGO [g45326sign.jpg]

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

   ICOP DIGITAL, INC    Lender:    Bank of Blue Valley    16801 W 116TH STREET
      Overland Park Branch    LENEXA, KS 66219       11935 Riley         
Overland Park, KS 66213          (913) 338-1000

 

Principal Amount:    $629,985.00

   Interest Rate:    8.000%    Date of Agreement:    March 3,2009

DESCRIPTION OF EXISTING INDEBTEDNESS. PROMISSORY NOTE DATED MARCH 3, 2008 IN THE
AMOUNT OF $780,000.00 TOGETHER WITH ANY AND ALL RENEWALS/MODIFICATIONS THEREOF
(“NOTE”).

DESCRIPTION OF CHANGE IN TERMS. EXTEND THE MATURITY DATE FROM MARCH 3, 2009 TO
MARCH 3, 2010; DECREASE CURRENT PRINCIPAL BALANCE FROM $779,985.00 TO
$629,985.00; INTEREST RATE CHANGE FROM THE INDEX PLUS 0.500% ADJUSTING DAILY
WITH A MINIMUM RATE OF 6.000% TO A FIXED RATE OF 8.000%; ASSIGNMENT OF DEPOSIT
ACCOUNT #7017650 IS ADDED AS ADDITIONAL COLLATERAL.

PROMISE TO PAY. ICOP DIGITAL, INC (“Borrower”) promises to pay to Bank of Blue
Valley (“Lender”), or order, in lawful money of the United States of America,
the principal amount of Six Hundred Twenty-nine Thousand Nine Hundred
Eighty-five & 00/100 Dollars ($629,985.00), together with interest at the rate
of 8.000% per annum on the unpaid principal balance from March 3, 2009, until
paid in full. The interest rate may change under the terms and conditions of the
“INTEREST AFTER DEFAULT” section.

PAYMENT. Borrower will pay this loan in one principal payment of $629,985.00
plus interest on March 3, 2010. This payment due on March 3, 2010, will be for
all principal and all accrued interest not yet paid. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning April 3, 2009, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any late charges; and then to any unpaid
collection costs. Interest on this loan is computed on a 365/360 simple interest
basis; that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. Borrower will pay
Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Agreement,
and Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: Bank
of Blue Valley, Overland Park Branch, 11935 Riley, Overland Park, KS 66213.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased to 18.000% per
annum. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or ability to perform Borrower’s obligations under
this Agreement or any of the Related Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender, However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.



--------------------------------------------------------------------------------

Loan No: 9245710   

CHANGE IN TERMS AGREEMENT

(Continued)

   Page 2

Insecurity. Lender in good faith believes itself insecure.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else who is not
Lender’s salaried employee to help collect this Agreement if Borrower does not
pay. Borrower will be liable for all reasonable costs incurred in the collection
of this Agreement, including but not limited to, court costs, attorneys’ fees
and collection agency fees, except that such costs of collection shall not
include recovery of both attorneys’ fees and collection agency fees.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Kansas without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Kansas.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Borrower acknowledges this Agreement is secured by MORTGAGE DATED
MARCH 3, 2008 EXECUTED BY THE BORROWER ON REAL PROPERTY LOCATED AT THE NORTHEAST
CORNER OF COLLEGE AND RENNER, LENEXA, IN JOHNSON COUNTY, KS; ASSIGNMENT OF
DEPOSIT ACCOUNT DATED MARCH 3, 2009.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

ESTOPPEL. As of the Data of this Change In Terms Agreement, the Borrower
confirms that there has been no default on the part of the Lender and the
Borrower affirmatively states that it has no claim against the Lender.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

MISCELLANEOUS PROVISIONS. If any part of this Agreement cannot be enforced, this
fact will not affect the rest of the Agreement. Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them. Borrower and any other person who signs, guarantees or endorses this
Agreement, to the extent allowed by law, waive presentment, demand for payment,
protest and notice of dishonor. Upon any change in the terms of this Agreement,
and unless otherwise expressly stated in writing, no party who signs this
Agreement, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.

 

Borrower’s Initials    NO ORAL AGREEMENTS. This written agreement is the final
expression of the agreement between Lender and Borrower and may not be
contradicted by evidence of any prior oral agreement or of a contemporaneous
oral agreement between Lender and Borrower. LOGO [g45326img004.gif]   
NONSTANDARD TERMS. The following space contains all nonstandard terms, including
all previous oral agreements, if any, between Lender and Borrower: Lender’s
Initials    LOGO [g45326img005.gif]    By initialing the boxes to the left.
Lender and Borrower affirm that no unwritten oral agreement exists between them.



--------------------------------------------------------------------------------

Loan No: 9245710   

CHANGE IN TERMS AGREEMENT

(Continued)

   Page 3

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER: ICOP DIGITAL, INC By:   /s/ David C. Owen   DAVID C. OWEN, Chairman &
CEO of ICOP DIGITAL, INC